DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of a line number of a claim refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.
The drawings of January 14, 2020 are hereby accepted as FORMAL.

Objection to the Specification
The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.71(a) in that each and every use of the term, “array-like” in the specification is not in “clear” and “exact terms” as is “required” by the cited rule so that one of ordinary skill-in-the-art would understand what is meant in context.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “antenna units”; “first receiving unit”; “second receiving unit,” and “a first and a second antenna units”; “the first and the second antenna units” in claim 1; “antenna units”; “a third and a fourth antenna units”; and “the third and the fourth antenna units” in claim 2; “first antenna unit”; “fifth antenna unit”; “second antenna unit”; “the first and the fifth antenna units”; and “the other antenna unit” in claim 3; “time measuring unit” in claim 4; “time measuring unit” in claim 5; “acquiring unit”; “estimating unit”; “plurality of antenna units”; “each of the antenna units”; “first receiving unit”; “second receiving unit”; “the antenna units”; “a first and a second antenna units”; and “the first and the second antenna units” in claim 6; “the estimating unit” in claim 7; “the estimating unit” in claim 9; “the estimating unit” and “the antenna units” in claim 10; and, “a plurality of antenna units”; “a first receiving unit”; “a second receiving unit”; “the antenna units”; “a first and a second antenna units”; and “the other antenna unit” in claim 12 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of independent claim 1, it is unclear in context what is meant by “array-like” in that the term is not a known term in the art, and in that the term is not defined in the specification.  As a result, one of ordinary skill-in-the-art would not understand what is meant by the term.
On line 6 of independent claim 6, it is unclear in context what is meant by “array-like” in that the term is not a known term in the art, and in that the term is not defined in the specification.  As a result, one of ordinary skill-in-the-art would not understand what is meant by the term.
On line 6 of independent claim 12, it is unclear in context what is meant by “array-like” in that the term is not a known term in the art, and in that the term is not defined in the specification.  As a result, one of ordinary skill-in-the-art would not understand what is meant by the term.
Overall, independent claim 12 is indefinite and unclear in that it is presented as being directed to a “method” claim in the preamble on line 1, but the phrase, “method causing a computer to execute” (lines 1-2) seems to indicate that the body of the claim is directed to claiming software.  The mentions of hardware in claim 12 (e.g., “antenna units” and “receiving unit”) would tend to suggest that software is not meant, but, overall in claim 12, the conflict between different parts of the claim causes the claim to be indefinite and unclear.  It is possible that claim 12 mentions of hardware are not intended to be positively claimed, but that the mentions are merely background for the method steps.
On lines 5-11 of independent claim 12, the claim limitations, “and that are received by each of a plurality of antenna units that are arranged in an array-like arrangement, each of the antenna units including a first antenna element and a second antenna element that are arranged in a first direction, a first receiving unit that receives the first wireless signal via the first antenna element, and a second receiving unit that receives the second wireless signal via the second antenna element” are unclear in context as to how these claim limitations could be part of an instruction that is executed by a computer, in that these limitations seem to be directed to describing structure that is outside of the method of the claim that is performed within a computer.
Similarly, on lines 16-22 of independent claim 12, the claim limitations, “among the antenna units, a first and a second antenna units positioned adjacently to each other in a second direction being perpendicular to the first direction are arranged in such a manner that the first antenna element in one of the first and the second antenna units is positioned adjacently to the second antenna element in the other antenna unit in the second direction” are unclear in context as to how these claim limitations could be part of an instruction that is executed by a computer, in that these limitations seem to be directed to describing structure that is outside of the method of the claim that is performed within a computer.
Each of dependent claims 2-5 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 7-11 is unclear, at least, in that it depends from unclear, independent claim 6.

Potentially-Allowable Subject Matter
Claims 1, 6, and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (CN107102340A) is of general interest for showing a satellite navigation device that uses orthogonal antennas.
Mercier et al (‘344) is of general interest for the disclosure related to ambiguities.
Sorbello et al (‘959) is of general interest for the orthogonal arrangement of the antenna elements.
Tulintseff (‘042) is of general interest for the disclosure related to the arrangement of the subarrays.
Ishizaka et al (‘803) is of general interest for the disclosure related to the arrangement of the antenna elements.
Yoon et al (‘571) is of general interest for the arrangements in drawing Figures 2 and 3, noting the orthogonality among elements.
Oppenlaender et al (‘321) is of general interest for the disclosure relating to the arrangement of the antenna elements as it relates to the production of orthogonal polarizations.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648